                     IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
PETROCHOICE HOLDINGS, INC.           :
            Plaintiff,               :
                                     :    CIVIL ACTION
      v.                             :
                                     :    NO.: 19-6152
FRANCIS S. OROBONO, JR.              :
            Defendant.               :
                                     :

   DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR SANCTIONS FOR
                     SPOLIATION OF EVIDENCE

        Defendant, Francis S. Orobono, Jr. (“Defendant” or “Orobono”), by and through his

attorneys, Lamb McErlane PC, hereby file this Response to Plaintiff’s Motion for Sanctions for

Spoliation of Evidence as follows:

   I.      INTRODUCTION

        Plaintiff’s Motion lacks any basis in law or fact and should be denied. As explained in

greater detail below, Plaintiff presents no evidence that Defendant deleted, spoliated or in any way

altered any document in his exclusive possession. To the contrary, Plaintiff’s own expert admitted

that it was equally possible that the documents that Plaintiff alleges were improperly destroyed

were never on Defendant’s devices. Plaintiff’s Motion ignores Defendant’s sworn testimony that

he has not taken any steps to delete, destroy, or otherwise alter any downloaded documents but,

instead, returned anything in his possession. Plaintiff irresponsibly has filed a severe Motion for

Sanctions based upon speculation and conjecture.

        Moreover, Plaintiff’s Complaint does not allege that Defendant removed or altered

documents on their internal drive. Rather it claims Orobono downloaded a copy of certain

documents, some personal to him and some belonging to Plaintiff. See Plaintiff’s Complaint at ¶¶



                                                 1
87-99. Thus, even if Defendant deleted a copy on one of his devices, which he did not, Plaintiff

is still in possession of every document it claims was deleted. This is evidenced by Plaintiff’s own

Motion describing the documents, which it can only do because Plaintiff still has the original files.

         As stated in Defendant’s opposition to Plaintiff’s Motion for Summary Judgment, after

exhaustive discovery taken by Plaintiff, there is simply no evidence that any action taken by

Defendant proximately caused Plaintiff to incur any pecuniary damages. It is clear that Plaintiff

cannot establish the necessary elements of its claims and this Motion seeking unwarranted

sanctions is a clear attempt to obviate a burden Plaintiff knows it cannot meet to prevail at trial.

   II.      RELEVANT FACTUAL HISTORY

         By way of background, Mr. Orobono was an employee of PetroChoice for 5 years and,

thereafter, acted as a consultant to PetroChoice. During the course of his employment and during

the time Mr. Orobono acted as a consultant, PetroChoice allowed Mr. Orobono access to their

computer system through Microsoft 365. During the course of his employment and during the time

Orobono acted as a consultant, PetroChoice allowed Orobono access to their computer system,

first through Citrix and subsequently through Microsoft 365. PetroChoice alleges it terminated

Orobono’s access to Citrix at the cessation of his employment/outset of his consulting relationship

but Orobono’s access to PetroChoice’s system through Microsoft 365 was not terminated. During

the course of the consulting relationship with PetroChoice, Orobono had both a username and a

password which enabled him to access the computer system at issue.

         The time period during which Mr. Orobono acted as a consultant was set to expire at the

end of August, 2019. Prior to the expiration of the consulting agreement, Mr. Orobono needed to

obtain a multitude of personal documents from the PetroChoice computer system. During the

course of his employment, Mr. Orobono utilized the PetroChoice computer system to store



                                                  2
personal information including, but not limited to, personal financial records, tax returns, real

estate documents, and Individualized Education Plan documents for Mr. Orobono’s son.

       During the course of 2019, Mr. Orobono asked several employees of PetroChoice for

assistance with downloading his personal information as he was having difficulty accessing the

information. Without the proper assistance, he had no choice but to attempt to download the

information himself. While downloading his personal information, Mr. Orobono admits he also

downloaded documents information that belong to PetroChoice. Mr. Orobono did not download

the information for any nefarious purpose and has not utilized any documents or information that

belongs to PetroChoice in any capacity. See Deposition of Defendant Francis Orobono (“Orobono

Dep.”), attached as Exhibit A, p. 242:1-244:6.

       Plaintiff’s Motion makes several misstatements of fact. First Plaintiff’s Motion alleges

that “the discovery conducted in this case has revealed that at least 5,000 files were downloaded

from PetroChoice’s secure Office 365 system by Defendant.” See Plaintiff’s Motion at Page 7.

Importantly, to the contrary Plaintiff’s own expert concedes that there is no evidence that relevant

documents were ever on Orobno’s devices. Moreover, Plaintiff distorts Defendant’s deposition

testimony. Plaintiff’s portrayal of the testimony purports to claim that Orobono confirmed he

downloaded the 5,000 documents on these devices. In actuality, he testified that everything he

downloaded was on the devices produced to Plaintiff. See Exhibit A at 253:17-254:18. Curiously,

Plaintiff does not present the Court with its questioning of Defendant on the issues raised in this

Motion.




                                                 3
See Exhibit A at 259:21-260:1-5.




See Exhibit A at 265:21-266:1-12.

                                    4
          Defendant and Plaintiff’s expert agree—the only documents Orobono downloaded are the

ones that remain on his devices. To date, Plaintiff has presented no evidence to the contrary.

   III.      ARGUMENT

          Plaintiff is not entitled to an adverse inference under the Spoliation of Evidence Doctrine

because Defendant did not destroy any evidence, let alone evidence in his exclusive possession or

control that Plaintiff has no other means of accessing in bringing its case. Of note, Plaintiff has not

clearly established that Defendant Orobono successfully downloaded the documents in question.

To the contrary, Plaintiff’s own expert admits that it is possible the documents in question were

never present on Defendant’s devices. See Doc. No. 56-5, Plaintiff’s Expert Report entitled Driven

Forensic Analysis. Rather, Plaintiffs are asking the Court to make an assumption. First the Court

is being asked to assume Defendant had control over the documents and a second assumption that

he nefariously destroyed them in bad faith. In asking the Court to take this leap, Plaintiff has not

supplied any evidence to support either assumption.

          Spoliation occurs when one party alters, destroys, fails to preserve, or simply withholds

evidence within that party's custody or control. See Bull v. UPS, 665 F.3d 68, 73-74 (3d Cir. 2012).

When presented with an allegation of spoliation, a court must engage in a two-part analysis; to

wit: to determine if spoliation occurred and, if it did, then decide the appropriate sanction, if any,

to remedy it. See Omogbehin v. Cino, 485 F. App'x 606, 610 (3d Cir. 2012); Giuliani v. Springfield

Twp., 2015 WL 3604343, at *7, 2015 U.S. Dist. LEXIS 74174, at *16 (E.D. Pa. June 9, 2015). To

determine if spoliation occurred, the United States Court of Appeals for the Third Circuit (“Third

Circuit”) has established a four-element test. See Bull, 665 F.3d at 73-74.

          Under the Third Circuit's test, spoliation is deemed to have occurred if “(1) the evidence

was within the alleged spoliator's control; (2) there has been actual suppression or withholding of



                                                   5
the evidence; (3) the evidence was relevant; and (4) it was reasonably foreseeable that the evidence

would be discoverable.” E.D., 2017 WL 1207919, at *7, 2017 U.S. Dist. LEXIS 50173, at *20-

21 (citing Paramount Pictures Corp. v. Davis, 234 F.R.D. 102, 112 (E.D. Pa. 2005)); see also Bull,

665 F.3d at 73-74. The party seeking the spoliation sanction bears the burden of establishing each

of these elements. Rogers v. Allstate Ins. Co., 11-CV-7776, 2012 WL 5250513, at *3 (E.D. Pa.

Oct. 23, 2012). Here, none of these elements are present and Plaintiff has failed to meets its high

burden.

    A.       Defendant Did Not Destroy Evidence

          Spoliation is "the destruction or significant alteration of evidence, or the failure to preserve

property for another's use as evidence in pending or reasonably foreseeable litigation." Mosaid

Techs, Inc. v. Samsung Elecs. Co., 348 F. Supp. 2d 332 (D.N.J. 2004).             In the present matter,

Plaintiff has failed to establish that any destruction has occurred or that it has been deprived of

evidence. Plaintiff cannot establish that a single factor in the required analysis supports its desired

relief.

          First and foremost, Plaintiff have failed to establish that evidence was in Defendant’s

possession, let alone that he destroyed it after he knew that litigation was reasonably foreseeable.

As cited herein and attached to Plaintiff’s Motion, its own expert acknowledged that there is no

evidence the “missing documents” were successfully downloaded by Defendant as there is no trace

of them on his devices. See Doc. No. 56-5 (“The fact that no evidence of the files existence on

these drives may be due to either the drives never having been used to store these relevant

documents or a wiping utility may have been used to destroy evidence of their existence.”).

Moreover, Defendant’s testimony highlights that in his pursuit to obtain his personal documents,

he inadvertently download unrelated documents that he never utilized. See Exhibit A, 242:1-



                                                     6
244:6. Plaintiff assumes because the files accessed by Defendant, were downloaded and that the

download was successful. This is an assumption that garners no support in the evidentiary record.

         Second, there has been no actual suppression. Assuming arguendo that Defendant did have

the documents in question and destroyed them, it is undisputed that he did not possess the only

copies. Plaintiff is currently and at all relevant times has been in possession of the original files.

Accordingly, even if all of Plaintiff’s assumptions are accepted, it still cannot establish the

withholding of evidence that deprives Plaintiff of bringing its case.

         As Plaintiff cannot establish the necessary predicate, both prongs 1 and 2, the Court need

not engage in an analysis of prongs (3) and (4).

    B.      A Sanction Against Defendant is Not Appropriate

         Evidence of spoliation can give rise to a sanction. As noted above, however, there is no

evidence of spoliation by Defendant. For the reasons enunciated in the above section, there is no

proof that Defendant destroyed evidence after litigation was reasonably foreseeable. Additionally,

Plaintiff misapplies the standard set forth by courts to determine whether any sanction is

appropriate. Defendant, therefore, will address this issue. In determining whether a sanction is

appropriate, courts consider the following factors:(1) the degree of fault of the party who altered

or destroyed the evidence; (2) the degree of prejudice suffered by the opposing party; and (3)

whether there is a lesser sanction that will avoid substantial unfairness to the opposing party and,

where the offending party is at serious fault, will serve to deter such conduct by others in the future.

Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76 (3d Cir. 1994).

         First, there is no fault to be placed on Defendant. Defendant has not been credibly accused

of taking any improper action. When questioned, he stated that he preserved everything in his

possession and that he did not delete a single file. See Exhibit A. at 266:1-12. To prevail Plaintiff



                                                   7
needs present evidence not only of destruction, but that it was done in bad faith. Plaintiff cannot

establish either.

          Second, Plaintiff is not prejudiced. If they have evidence that Defendant possessed the

documents and deleted them, they can simply use their original file as evidence. If they cannot

establish that Defendant ever possessed the documents, the Court need not even entertain this

Motion. Plaintiff failed to show that they were prejudiced by not being able to located the

documents Defendant purportedly downloaded.

          Since the elements indicated above have not been established, namely that Defendant is at

fault and that Plaintiff is not prejudiced, no sanction is appropriate.

    IV.      CONCLUSION

    Plaintiff has failed to establish that Defendant destroyed or altered evidence after litigation was

reasonably foreseeable. Rather, Plaintiff makes blanket assumptions to bolster its arguments.

Because Plaintiff has failed to prove that spoliation occurred, no sanction should be imposed.

Therefore, Plaintiff’s Motion for Sanctions must be denied.



                                        LAMB McERLANE PC

 June 29, 2021                    BY: s/Mary-Ellen H. Allen
                                      Joel L. Frank
                                      I.D. No. 46601
                                      Mary-Ellen H. Allen
                                      I.D. No. 83885
                                      24 East Market Street
                                      Post Office Box 565
                                      West Chester, PA 19381-0565
                                      610-430-8000
                                      jfrank@lambmcerlane.com
                                      mallen@lambmcerlane.com




                                                   8
                                 CERTIFICATE OF SERVICE

         This is to certify that in this case complete copy of the foregoing Response to Plaintiff’s

Motion for Sanctions has been filed electronically and is available for viewing and downloading

from the ECF system. This document is being served upon the following counsel by electronic

filing and service procedures:

 Name                                            Means of Service            Date of Service

 Steven D. Urgo, Esquire                         Electronic Filing           June 29, 2021
 Lewis Brisbois Bisgaard & Smith
 550 E. Swedesford Road, Suite 270
 Wayne, PA 19087


 Jon J. Olafson, Esquire                         Electronic Filing           June 29, 2021
 Kayla D. Dreyer, Esquire
 Lewis Brisbois Bisgaard & Smith
 1700 Lincoln Street, Suite 4000
 Denver, CO 80203




                                                 LAMB McERLANE PC



 Date:     June 29, 2021                  BY: s/Mary-Ellen H. Allen
                                              Mary-Ellen H. Allen
                                              I.D. No. 83885
                                              24 East Market Street
                                              Post Office Box 565
                                              West Chester, PA 19381-0565
                                              610-430-8000
                                              mallen@lambmcerlane.com




                                                  9
